Exhibit 10.2

[Execution]

CONSENT AND AMENDMENT NO.1 TO AMENDED AND RESTATED CREDIT AGREEMENT

This CONSENT AND AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of December 19, 2016 (this “Amendment No. 1”), is entered into by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, in its
capacity as agent (in such capacity, together with its successors and assigns,
“Administrative Agent”) pursuant to the Credit Agreement (as defined below) for
the Lenders (as defined below), the parties to the Credit Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”) party hereto (who
constitute Required Lenders), DESTINATION MATERNITY CORPORATION, a Delaware
corporation (“Lead Borrower”), CAVE SPRINGS, INC., a Delaware corporation
(“Cave”, and together with Lead Borrower, each a “Borrower” and collectively,
“Borrowers”), MOTHERS WORK CANADA, INC., a Delaware corporation (“Mothers
Work”), DM URBAN RENEWAL, LLC, a New Jersey limited liability company (“DM
Urban”, and together with Mothers Work, each a “Guarantor” and collectively,
“Guarantors”).

W I T N E S S E T H :

WHEREAS, Administrative Agent, Lenders, Borrowers and Guarantors have entered
into financing arrangements pursuant to which Lenders have made and may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated Credit Agreement, dated March 25, 2016, by
and among Administrative Agent, Borrowers, the Lenders parties thereto and the
Guarantors (as the same now exists and is amended and supplemented pursuant
hereto and may hereafter be further amended, modified, supplemented, extended,
renewed, restated or replaced, the “Credit Agreement”) and the other Loan
Documents;

WHEREAS, Lead Borrower has requested that Administrative Agent and Lenders
consent to the acquisition of Lead Borrower by Orchestra-Premaman S.A., a
société anonyme organized under the laws of France (the “Parent”), pursuant to a
merger between Lead Borrower and US OP Corporation, a Delaware corporation (the
“Merger Sub”) and wholly owned subsidiary of Parent, in which Lead Borrower will
be the survivor (the “Orchestra Merger”), as set forth in, and in accordance
with, (a) the Agreement and Plan of Merger, dated of even date herewith (the
“Orchestra Merger Agreement”), by and among Lead Borrower, Parent and Merger Sub
and (b) the Governance Agreement, dated of even date herewith (the “Governance
Agreement”), by and among Parent, Yeled Invest S.à.r.l., a société à
responsabilité limitée, organized under the laws of Luxembourg (“Controlling
Shareholder”), and Lead Borrower, the consideration for which shall consist of
the issuance to the holders of common stock of Lead Borrower of American
depositary shares of the Parent, as more particularly set forth in the Merger
Agreement, and Administrative Agent and Required Lenders are willing to agree to
consent to the Orchestra Merger on the terms and subject to the conditions set
forth herein;

WHEREAS, by this Amendment No. 1, Administrative Agent, Required Lenders, and
Borrowers desire and intend to evidence such consent and to make certain related
amendments to the Credit Agreement;

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1



--------------------------------------------------------------------------------

1. Definitions. For purposes of this Amendment No. 1, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement.

2. Consent. Notwithstanding anything to the contrary contained in the Credit
Agreement or the other Loan Documents, Administrative Agent and Required Lenders
hereby consent to the Orchestra Merger; provided, that, (i) on the date of this
Amendment No. 1, each of the conditions set forth in paragraph 2(a) below has
been satisfied (the “Consent Effective Date”), and (ii), on the date of the
consummation of the Orchestra Merger, each of the conditions set forth in
Section 2(b) below has been satisfied (the “Orchestra Merger Effective Date”):

(a) Each of the following conditions shall have been satisfied:

(i) this Amendment No. 1 shall have been duly executed by each party hereto;

(ii) Administrative Agent, shall have received true and correct copies of
(A) the Orchestra Merger Agreement and the Governance Agreement duly executed by
all of the parties thereto, and (B) a consent to the Orchestra Merger, from
requisite holders of the Permitted Term Loan Indebtedness,

(iii) Administrative Agent shall have received a copy of an amendment to the
Intercreditor Agreement, duly executed by the Term Loan Agent, Administrative
Agent, Borrowers and Guarantors, and

(iv) No Event of Default exists or has occurred and is continuing.

(b) each of the following conditions shall have been satisfied:

(i) the Orchestra Merger has been consummated in all material respects in
accordance with the terms of the Orchestra Merger Agreement and the Governance
Agreement as in effect on the Consent Effective Date, without giving effect to
any amendment, waiver, consent or other modification thereof that is materially
adverse to the interests of the Lenders except with the consent of the
Administrative Agent (which the Administrative Agent will not unreasonably
withhold, condition or delay);

(ii) Administrative Agent shall have received an officer’s certificate
certifying, or other evidence reasonably satisfactory to Administrative Agent
evidencing, that the Merger Sub does not owe any Indebtedness and that its
assets are not subject to any Liens on the date of the consummation of the
Orchestra Merger;

(iii) the representations and warranties set forth in Sections 5.16 (b), (c),
and (d) of the Credit Agreement shall be true and correct in respect of the
Parent and the Merger Sub, as Affiliates of the Borrower, on the Merger Closing
Date;

(iv) Administrative Agent shall have received a Certificate of Merger of the
Lead Borrower and Merger Sub as executed, acknowledged and filed with the
Secretary of State of the State of Delaware as provided in Section 251 of the
Delaware General Corporations Law (“DGCL”) and any other filings, recordings or
publications required to be made by the Lead Borrower or Merger Sub with any
Governmental Authority under the DGCL to effectuate the Orchestra Merger;

(v) The Orchestra Merger shall have occurred no later than the Outside Date (as
defined in the Orchestra Merger Agreement as in effect on the Consent Effective
Date); and

 

2



--------------------------------------------------------------------------------

(vi) Administrative Agent shall have received a certificate of the Chief
Executive Officer or the Chief Financial Officer of Lead Borrower (or other
officer reasonably acceptable to Administrative Agent) certifying that the
conditions set forth in clauses (b)(i) through (b)(v) above have been satisfied.

3. Amendments to Credit Agreement.

(a) Upon the Consent Effective Date, the Credit Agreement is hereby amended as
follows:

(i) Additional Definitions. The following definitions are hereby added to the
Credit Agreement:

(A) “Amendment No. 1” means the Consent and Amendment No. 1 to Amended and
Restated Credit Agreement, dated December 19, 2016, by and among the
Administrative Agent, Borrowers, Required Lenders, and Guarantors.

(B) “Controlling Shareholder” means Yeled Invest S.à.r.l., a société à
responsabilité limitée, organized under the laws of Luxembourg

(C) “EBITDA Reserve” means a Reserve in the amount of $10,000,000, which Reserve
may only be released by the Agent or reduced upon prior written consent of the
Required Lenders (as such term is defined in the Term Loan Credit Agreement).

(D) “Parent” means Orchestra-Premaman S.A., a société anonyme organized under
the laws of France.

(E) “Permitted Holders” means (a) the Controlling Shareholder, any of the
existing beneficial owners of the equity interests in the Controlling
Shareholder, and their controlled Affiliates and immediate family members, and
any of their respective spouses or lineal descendants including, in each case,
stepchildren and family members by adoption (each, a “Family Member”), (b) any
trust the sole beneficiaries of which are Family Members, and (c) the heirs at
law and the estate and the beneficiaries thereof of a Family Member.

(F) “Permitted Orchestra Merger” means the merger between Merger Sub and Lead
Borrower pursuant to the Orchestra Merger Agreement, provided all of the
Conditions Precedent set forth in Section 2 of Amendment No. 1 have been
satisfied.

(ii) Amendments to Definitions:

(A) The definition of “Availability Reserves” as set forth in Section 1.01 of
the Credit Agreement is hereby amended by replacing the phrase “and (xvi) the
Term Loan Reserve.” with a the following: “(xvi) the Term Loan Reserve, and
(xvii) the EBITDA Reserve”.

(B) Clause (f) of the definition of “Borrowing Base” as set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting such clause
and replacing it with the following:

“(f) the sum of (i) the then amount of the Term Loan Reserve, (ii) the then
amount of all Availability Reserves (other than the Term Loan Reserve and the
EBITDA Reserve), and (iii) the EBITDA Reserve.”

 

3



--------------------------------------------------------------------------------

(C) The definition of “Reserves” as set forth in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“Reserves” means all Inventory Reserves, Availability Reserves, Receivables
Reserves, the Term Loan Reserve, and the EBITDA Reserve.”

(b) Upon the Orchestra Merger Effective Date, the definition of “Change in
Control” set forth in the Credit Agreement is hereby deleted and replaced with
the following:

“(a) prior to the consummation of the Permitted Orchestra Merger, any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (“Exchange Act”), but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of fifty percent (50%)
or more of the Equity Interests of the Lead Borrower entitled to vote generally
in the election of directors (or equivalent governing body) on a fully-diluted
basis (and taking into account all such Equity Interests that such “person” or
“group” has the right to acquire pursuant to any option right), except pursuant
to the Permitted Orchestra Merger, or

(b) upon the consummation of the Permitted Orchestra Merger and at any time
thereafter:

(i) Parent shall fail to own, directly or indirectly, one hundred percent (100%)
of the Equity Interests of the Lead Borrower entitled to vote generally in the
election of members of the board of directors (or equivalent governing body) of
the Lead Borrower; or

(ii) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) other than Permitted
Holders becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a “person” or “group” shall be deemed to
have “beneficial ownership” of all Equity Interests that such “person” or
“group” has the right to acquire, pursuant to any option right, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of more than fifty-one percent (51%) of the Equity Interests of
Parent entitled to vote in the election of members of the board of directors (or
equivalent governing body) of Parent; or

(c) any “change in control” with respect to the Lead Borrower or similar event,
as defined in the documents evidencing the Permitted Term Loan Indebtedness
shall have occurred; or

 

4



--------------------------------------------------------------------------------

(d) the Lead Borrower fails at any time to own, directly or indirectly, one
hundred percent (100%) of the Equity Interests of each other Loan Party free and
clear of all Liens (other than Liens in favor of the Administrative Agent and
Permitted Encumbrances of the type described in clauses (a), (e) and (r) of the
definition of such term), except where such failure is as a result of a
transaction permitted by the Loan Documents.”

4. Representations and Warranties. Borrowers each represent and warrant with and
to the Administrative Agent and each Lender on the Consent Effective Date as
follows:

(a) no Default or Event of Default exists or has occurred and is continuing as
of the date of this Amendment No. 1;

(b) this Amendment No. 1 and the amendment of even date herewith to the
Intercreditor Agreement have been duly authorized, executed and delivered by all
necessary action on the part of Borrowers and the other Loan Parties and, if
necessary, its equity holders and is in full force and effect as of the date
hereof, as the case may be, and the agreements and obligations of Borrowers and
the other Loan Parties contained herein and therein constitute legal, valid and
binding obligations of Borrowers and the other Loan Parties, enforceable against
Borrowers and the other Loan Parties in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought;

(c) the execution, delivery and performance of this Amendment No. 1 and the
amendment of even date herewith to the Intercreditor Agreement (i) are within
each Borrower’s and Guarantor’s corporate or limited liability company powers
and (ii) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate or articles of incorporation or formation, operating
agreement, by laws, or other organizational documentation, or any indenture,
agreement or undertaking (including, without limitation, the Term Loan
Documents) to which any Borrower or other Loan Party is a party or by which any
Borrower or other Loan Party or its property are bound; and

(d) all of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents, each as amended hereby, are true and correct in
all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

5. Effect of this Amendment No. 1. Except as expressly set forth herein, no
other consents, amendments, changes or modifications to the Loan Documents are
intended or implied hereby, and in all other respects the Loan Documents are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and Borrowers and the other Loan Parties shall not be
entitled to any other or further consent by virtue of the provisions of this
Amendment No. 1 or with respect to the subject matter of this Amendment No. 1.
To the extent of conflict between the terms of this Amendment No. 1 and the
other Loan Documents, the terms of this Amendment No. 1 shall control. The
Credit Agreement and this Amendment No. 1 shall be read and construed as one
agreement.

6. Governing Law. The validity, interpretation and enforcement of this Amendment
No. 1 and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

 

5



--------------------------------------------------------------------------------

7. Binding Effect. This Amendment No. 1 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

8. Further Assurances. Borrowers and other Loan Parties shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Administrative Agent to effectuate the provisions and
purposes of this Amendment No. 1.

9. Entire Agreement. This Amendment No. 1 and the other Loan Documents represent
the entire agreement and understanding concerning the subject matter hereof and
thereof among the parties hereto, and supersedes all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof and thereof, whether oral or written.

10. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 1.

11. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 1. Any party delivering an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 1, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 1.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

AGENT AND LENDERS:    BORROWERS: WELLS FARGO BANK, NATIONAL ASSOCIATION,   
DESTINATION MATERNITY CORPORATION as Administrative Agent, Issuing Bank,      
as a Lender and Swing Line Lender    By:   

/s/ Anthony M. Romano

   Title: Chief Executive Officer & President By:  

/s/ Michele L. Riccobono

   CAVE SPRINGS, INC. Its Authorized Signatory   

 

By:

  

 

/s/ Ronald J. Masciantonio

     Its Authorized Signatory      GUARANTORS:      MOTHERS WORK CANADA, INC.  
   By:   

/s/ Ronald J. Masciantonio

     Its Authorized Signatory      DM URBAN RENEWAL, LLC      By:   

/s/ Ronald J. Masciantonio

     Its Authorized Signatory

[Signature Page to Consent and Amendment No. 1 (Destination Maternity)]